The plaintiff in error, Chock Pulliam, was tried and convicted in the justice court of Jesse Bunch, a justice of the peace in and for township No. 2, Coal county, for the offense of petit larceny. He thereupon appealed to the county court of Coal county. Upon the trial in the county court the jury returned a verdict of guilty, and assessed his punishment at a fine of $50 and 30 days in the county jail. Motions for new trial and in arrest of judgment were filed and overruled, and exceptions allowed. Judgment and sentence pursuant to the verdict was entered on March 11, 1908. On April 24, 1908, the defendant filed his petition in error and case-made in the Supreme Court, and said cause was duly transferred to the Criminal Court of Appeal as provided by law.
On September 15, 1909, the Attorney General filed a motion to dismiss the appeal or affirm the cause, for the reason, among others, "that no briefs on behalf of the plaintiff in error have ever been served or filed herein, or time asked or granted for an extension of time for filing the same." Said cause was assigned *Page 142 
for hearing upon said motion on November 2, 1909, at which time there was no appearance on the part of the plaintiff in error. Rule 4, par. 4, of this court, (1 Okla. Crim. viii, 101 P. viii) provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence and if no prejudicial error appears will affirm the judgment."
No briefs have been filed, and we are not advised what the plaintiff in error complains of, or relies upon for a reversal. We have carefully examined the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and we have discovered no error which will warrant a reversal of the judgment.
Wherefore the judgment of the county court of Coal county is in all things affirmed, at the costs of the plaintiff in error, and the county court of Coal county is directed to proceed and have the judgment and sentence carried into execution.
FURMAN, PRESIDING JUDGE, and OWEN, JUDGE, concur.